Per Curiam. This cause coming to be heard on the motion of the Respondent, the State of Illinois, for summary judgment, due notice being given to the parties and the Claimant not filing any counter-affidavit or answer thereto and the Court being fully advised: Finds that the unrefuted evidence in support of the motion does not sustain the Claimant’s allegation in the amended complaint that the area in question was hazardous, dangerous or defective. The Court finds that the Respondent was under no duty to patrol, guard or fence in natural water courses. See, Zorn v. Bellrose (1959), 22 Illinois App. 2d 331, 160 N.E.2d 685; Mindeman v. Sanitary District of Chicago (1925), 317 Ill. 529,148 N.E. 304; Adams v. Brookwood Country Club (1958), 16 Ill. App. 2d 363, 148 N.E.2d 39. There are no material facts in dispute and therefore Respondent is entitled to judgment. It is hereby ordered that the Respondent’s motion for summary judgment be and is hereby granted.